
	
		IIA
		112th CONGRESS
		1st Session
		S. J. RES. 5
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2011
			Mr. Lee (for himself,
			 Mr. Kyl, Mr.
			 Barrasso, Mr. Burr,
			 Mr. DeMint, Mr.
			 Graham, Mr. Paul,
			 Mr. Risch, Mr.
			 Rubio, Mr. Thune,
			 Mr. Toomey, Mr.
			 Vitter, Mr. Crapo, and
			 Ms. Ayotte) introduced the following
			 joint resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States requiring that the Federal budget be balanced.
		  
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States:
			
				 —
					1.Total outlays for any fiscal
				year shall not exceed total receipts for that fiscal year.
					2.Total outlays shall not exceed
				18 percent of the gross domestic product of the United States for the calendar
				year ending prior to the beginning of such fiscal year.
					3.The Congress may provide for
				suspension of the limitations imposed by section 1 or 2 of this article for any
				fiscal year for which two-thirds of the whole number of each House shall
				provide, by a roll call vote, for a specific excess of outlays over receipts or
				over 18 percent of the gross domestic product of the United States for the
				calendar year ending prior to the beginning of such fiscal year.
					4.Any bill to levy a new tax or
				increase the rate of any tax shall not become law unless approved by two-thirds
				of the whole number of each House of Congress by a roll call vote.
					5.The limit on the debt of the
				United States held by the public shall not be increased, unless two-thirds of
				the whole number of each House of Congress shall provide for such an increase
				by a roll call vote.
					6.Any Member of Congress shall
				have standing and a cause of action to seek judicial enforcement of this
				article, when authorized to do so by a petition signed by one-third of the
				Members of either House of Congress. No court of the United States or of any
				State shall order any increase in revenue to enforce this article.
					7.The Congress shall have the
				power to enforce this article by appropriate legislation.
					8.Total receipts shall include
				all receipts of the United States except those derived from borrowing. Total
				outlays shall include all outlays of the United States except those for
				repayment of debt principal.
					9.This article shall become
				effective beginning with the second fiscal year commencing after its
				ratification by the legislatures of three-fourths of the several
				States.
					.
		
